TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00008-CR





Alicia Vega, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR90-533, HONORABLE FRED A. MOORE, JUDGE PRESIDING





PER CURIAM


		This is an appeal from a judgment of conviction for theft.  Appellant has filed a
motion to withdraw the appeal.  No decision of this Court has been delivered.  The motion is
granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  June 21, 1995

Do Not Publish